The reasons given by the Judge who tried the cause in the Superior Court, are, in our opinion, correct, and we adopt them. He might have made his charge still stronger for the relator, as it appears that the constable had actually obtained judgments in the name of the relator on the two notes. Why, then, did he not collect those judgments? The judgment, we think, must be
PER CURIAM.                                                Affirmed.
Cited: Rogers v. Walker, post, 95; Peace v. Mangum, 28 N.C. 375. *Page 72 
(95)